TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00530-CV



                  Terry Christopher Bounds and Diana Bounds, Appellants

                                                  v.

       Bounds and Pinto Marketing, Inc. d/b/a Canyon Lake Visitors Bureau and
         f/k/a PBC Marketing Company; Austrends, Inc.; and Randy Osherow,
   Trustee of the Chapter 7 Bankruptcy Estate of Terry Christopher Bounds, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-13-002131, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion, signed by counsel for all parties, informing

this Court that they have reached a settlement of the underlying dispute, and requesting that we abate

this appeal pending approval of the settlement by the United States Bankruptcy Court. We will abate

the appeal until March 3, 2014. If the parties’ settlement is approved, they are instructed to file a

motion to reinstate and dismiss the appeal in accordance with the settlement agreement. If the

parties have not finalized the settlement by March 3, 2014, they are instructed to file a report

informing this Court as to the status of the appeal and, if necessary, requesting an extension of the

abatement.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Goodwin

Bankruptcy

Filed: January 22, 2014




                                             2